t17 Filed 07/08/21 Page 1 of 3

Case 5:21-cv-02642-EJD Documen
E A ' FILED
_——

iu 18 a

me nay ot a eee

at Ved Lis Whale le

1s usd rin Wy to ong

You (4 loose Ay place L lane
iS ees L é ¢ 1 {a SECON ML.
[ssa prob. ene Chad

Seeley Sl jon valle

Ree
Case 5:21-cv-02642-EJD Document 17 Filed 07/08/21 Page 2 of 3

This site was designed with the WiX.com website builder. Create your website today.
"Everything that we sense is a parc of us: che sun, the sky, the people around us, We Ar2 Our Language fu
our country, reality, life; because our senses are a part of us." 7

- "The United States of America." C

 

Business ) Business Des

 

7. The Internet

IF THESE WORDS EXIST, GRE

THEY FACTS? QNDIF THEY GRE
FQCTS, GRE THESE WORDS US

RIGHT NOWP (THESEWORDS
ARE THEINTERNET, THESE

WORDS ARE US RIGHTNOW)

then we ARE the internet

 

 

 

 
4)

Case 5:21-0V03642-EJD -Document 17 ‘Filed 07/08/21 Page 3 of 3

Com. Ruste -
ty be Yanonal \ St ZAM 202% Pees |

Santa bacbaca icf rey,
Chard ), Davila
).S. Crm th ace

Ugo Ss bE SE.
Gir Jose CA FSTIS

iS
Ghiisa-Bwoasss ett tbl we ALalet eet iy

 
